DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given in an interview with Applicant’s representative Timothy Hsieh (USPTO Reg. No. 42,672) on 9/9/2022 (see attached interview summary).

Amendment to the Title
The title is amended as follows:
-- POLARIZATION FILTERS HAVING NANOGRATING PATTERN AND PLASMONIC STRUCTURE ORIENTED AT NONZERO ANGLE --

Claim Amendments
Claims 6, 22 and 25-30 are cancelled, and Claims 1, 3, 7, 9, 10, 19, 23 and 24 are amended, as follows:

Claim 1.  (Currently Amended)  A circular polarization filter comprising:
a substrate;
a nanograting pattern extending from the substrate;
a dielectric layer formed directly on the nanograting pattern; and
a plasmonic structure in direct contact with the dielectric layer, wherein the plasmonic structure comprises parallel protrusions extending from or buried in the dielectric layer, and wherein the parallel protrusions of the plasmonic nanostructure [[is]] are oriented at a nonzero angle with respect to the nanograting pattern.

Claim 3.  (Currently Amended)  The circular polarization filter of claim 2, wherein the parallel protrusions of the nanograting pattern comprise metal.

Claim 6.  (Cancelled)

Claim 7.  (Currently Amended)  The circular polarization filter of claim 1, wherein the parallel protrusions of the plasmonic nanostructure comprise metal.

Claim 9.  (Currently Amended)  The circular polarization filter of claim 1, wherein the parallel protrusions of the plasmonic structure [[is]] are oriented at a 45-degree angle relative to the nanograting pattern.

Claim 10.  (Currently Amended)  The circular polarization filter of claim 1, wherein the parallel protrusions of the plasmonic structure [[is]] are oriented at a 135-degree angle relative to the nanograting pattern.

Claim 19.  (Currently Amended)  An integrated polarization filter array, comprising:
a linear polarization filter; and
a circular polarization filter, comprising:
	a substrate;
a nanograting pattern extending from the substrate;
a dielectric layer formed directly on the nanograting pattern; and
a plasmonic structure in direct contact with the dielectric layer, wherein the plasmonic structure comprises parallel protrusions extending from or buried in the dielectric layer, and wherein the parallel protrusions of the plasmonic nanostructure [[is]] are oriented at a nonzero angle with respect to the nanograting pattern.

Claim 22.  (Cancelled)

Claim 23.  (Currently Amended)  The integrated polarization filter array of claim 19, wherein the parallel protrusions of the plasmonic structure [[is]] are oriented at a 45-degree angle relative to the nanograting pattern.

Claim 24.  (Currently Amended)  The integrated polarization filter array of claim 19, wherein the parallel protrusions of the plasmonic structure [[is]] are oriented at a 135-degree angle relative to the nanograting pattern.

Claims 25-30.  (Cancelled)

Allowable Subject Matter
Claims 1-5, 7-21, 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various circular polarization filters, including:

a substrate;
a nanograting pattern extending from the substrate;
a dielectric layer formed directly on the nanograting pattern; and
a plasmonic structure in direct contact with the dielectric layer

The prior art fails to disclose or suggest the above combination of features further comprising:

wherein the plasmonic structure comprises parallel protrusions extending from or buried in the dielectric layer, and wherein the parallel protrusions of the plasmonic nanostructure are oriented at a nonzero angle with respect to the nanograting pattern


With respect to Claim 19, although the prior art discloses various integrated polarization filter arrays, including:

a linear polarization filter; and
a circular polarization filter, comprising:
a substrate;
a nanograting pattern extending from the substrate;
a dielectric layer formed directly on the nanograting pattern; and
a plasmonic structure in direct contact with the dielectric layer

The prior art fails to disclose or suggest the above combination of features further comprising:

wherein the plasmonic structure comprises parallel protrusions extending from or buried in the dielectric layer, and wherein the parallel protrusions of the plasmonic nanostructure are oriented at a nonzero angle with respect to the nanograting pattern

With respect to Claims 2-5, 7-18, 20, 21, 23 and 24, these claims each depend from Claim 1 or Claim 19, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Prior Art
The following references are cited to show exemplary devices having the four components of the claimed invention (substrate, nanograting pattern, dielectric layer, and plasmonic structure), but which do not disclose or suggest such components having all of the features of the presently-claimed invention and arranged in the manner of the presently-claimed invention:  (1) Guo et al., U.S. Pat. Appl. Pub. No. 2011/0285942; (2) Jarrahi et al., U.S. Pat. Appl. Pub. No. 2014/0346357; and (3) Murata et al., U.S. Pat. Appl. Pub. No. 2018/0364525.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872